DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/8/2022 has been placed of record in the file.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.
The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vax et al. (U.S. Patent Number 11,238,176), hereinafter referred to as Vax, in view of Bonne et al. (Non-Patent Literature “The Privacy API”), hereinafter referred to as Bonne, further in view of McClintock et al. (U.S. Patent Number 10,515,212), listed on the Notice of References Cited dated 3/8/2022, hereinafter referred to as McClintock.
Vax disclosed techniques for providing privacy management platforms in order to provide users with visibility into stored personal information.  In an analogous art, Bonne disclosed techniques for providing an API in order to provide users better insight in how their data is used.  Also in an analogous art, McClintock disclosed techniques for tracking sensitive data in a distributed computing environment.  All of these systems are directed to the tracking and managing of a user’s sensitive data across resource providers.
Regarding claim 1, Vax discloses a computer-implemented method, the computer-implemented method comprising: responsive to identifying one or more applications on a computing device, identifying, by one or more computer processors, terms and conditions associated with the one or more applications (column 6, lines 63-67, determines data sources, and column 22, lines 44-51, regulations related to applications); responsive to identifying primary applications utilized by a user, generating a knowledge base comprising: the terms and conditions agreed to by the user, associated sensitive information of the user based on the terms and conditions, and news regarding the owners of the applications (column 5, lines 5-21, personal information rules, and column 7, lines 52-57, personal information findings, and paragraph 24, lines 43-50, owner information); parsing the terms and conditions for key words and phrases that correlate to sensitive information associated to a user, wherein the sensitive information comprises: a social security number, a phone number, a date of birth (paragraph 22, lines 33-43, rules apply to particular personal information attribute, and paragraph 4, lines 24-40, social security number, telephone number, and date of birth); identifying, by one or more computer processors, from a plurality of external data sources with information related to the identified one or more applications, secondary associations of the identified one or more applications (column 15, lines 12-19, connected data sources); responsive to identifying the secondary associations of the identified one or more applications, determining, by one or more computer processors, whether sensitive information about the user is found in one or more of the identified secondary associations (column 22, lines 65-67, monitors connected data sources for compliance violations); and responsive to determining that sensitive information about the user is found, transmitting, by one or more computer processors, an advisory to the user (column 23, lines 4-21, presents compliance incident reports), wherein the advisory comprises a name of the secondary association (column 23, lines 4-21, data source), what user sensitive information the secondary association has about the user (column 23, lines 4-21, personal information attribute), how the secondary associations uses and stores the acquired user sensitive information (column 23, lines 4-21, action or activity taken with respect to attribute), and whether the secondary association shares the user sensitive information (column 5, lines 44-47, named data source has a type, and column 29, lines 30-39, data source may be fileshare system).
Vax does not explicitly state wherein the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications.  However, managing this type of sharing information for users was well known in the art as evidenced by Bonne.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vax by adding the ability that the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications as provided by Bonne (see Section I, API shows data third parties have access to).  One of ordinary skill in the art would have recognized the benefit that such functionality would provide users with better insight into how their data is used (see Bonne, Abstract).
The combination of Vax and Bonne does not explicitly state wherein the sensitive information comprises a password of the user.  However, categorizing passwords in this way was well known in the art as evidenced by McClintock.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vax and Bonne by adding the ability that the sensitive information comprises a password of the user as provided by McClintock (column 2, lines 2-11, sensitive information includes passwords).  One of ordinary skill in the art would have recognized the benefit that tracking sensitive data would assist in helping safeguard and protect that data in a distributed environment (see McClintock, column 2, lines 12-18).
Regarding claim 2, the combination of Vax, Bonne, and McClintock discloses responsive to transmitting the advisory to the user, determining, by one or more computer processors, whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmitting, by one or more computer processors, a remove notice to the identified secondary associations; and updating, by one or more computer processors, the generated knowledge base (Vax, column 4, lines 12-14, customer request for deletion of data).
Regarding claim 3, the combination of Vax, Bonne, and McClintock discloses storing, by one or more computer processors, the identified terms and conditions associated with the one or more applications to a memory (Vax, column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 4, the combination of Vax, Bonne, and McClintock discloses responsive to generating the knowledge base based on the identified terms and conditions, creating, by one or more computer processors, an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; storing, by one or more computer processors, the created application map to a memory; and transmitting, by one or more computer processors, the created application map to the user (Vax, column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 5, the combination of Vax, Bonne, and McClintock discloses responsive to identifying secondary associations to the identified one or more applications, transmitting, by one or more computer processors, a notification to the user, wherein the notification includes one or more names of the identified secondary associations (Vax, column 5, lines 44-47, name of data source).
Regarding claim 6, the combination of Vax, Bonne, and McClintock discloses responsive to determining that sensitive information about the user is not found, identifying, by one or more computer processors, one or more new applications on the computing device (Vax, column 7, lines 36-39, determines additional data sources).
Regarding claim 7, the combination of Vax, Bonne, and McClintock discloses responsive to determining that an indication is not received from the user, identifying, by one or more computer processors, one or more new applications on the computing device (Vax, column 9, lines 28-31, continues to search next data source).
Regarding claim 8, Vax discloses a computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: responsive to identifying one or more applications on a computing device, program instructions to identify terms and conditions associated with the one or more applications (column 6, lines 63-67, determines data sources, and column 22, lines 44-51, regulations related to applications); responsive to identifying primary applications utilized by a user, program instructions to generate a knowledge base comprising: the terms and conditions agreed to by the user, associated sensitive information of the user based on the terms and conditions, and news regarding the owners of the applications (column 5, lines 5-21, personal information rules, and column 7, lines 52-57, personal information findings, and paragraph 24, lines 43-50, owner information); program instructions to parse the terms and conditions for key words and phrases that correlate to sensitive information associated to a user, wherein the sensitive information comprises: a social security number, a phone number, a date of birth (paragraph 22, lines 33-43, rules apply to particular personal information attribute, and paragraph 4, lines 24-40, social security number, telephone number, and date of birth); program instructions to identify from a plurality of external data sources with information related to the identified one or more applications, secondary associations of the identified one or more applications (column 15, lines 12-19, connected data sources); responsive to identifying the secondary associations of the identified one or more applications, program instructions to determine whether sensitive information about the user is found in one or more of the identified secondary associations (column 22, lines 65-67, monitors connected data sources for compliance violations); and responsive to determining that sensitive information about the user is found, program instructions to transmit an advisory to the user (column 23, lines 4-21, presents compliance incident reports), wherein the advisory comprises a name of the secondary association (column 23, lines 4-21, data source), what user sensitive information the secondary association has about the user (column 23, lines 4-21, personal information attribute), how the secondary associations uses and stores the acquired user sensitive information (column 23, lines 4-21, action or activity taken with respect to attribute), and whether the secondary association shares the user sensitive information (column 5, lines 44-47, named data source has a type, and column 29, lines 30-39, data source may be fileshare system).
Vax does not explicitly state wherein the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications.  However, managing this type of sharing information for users was well known in the art as evidenced by Bonne.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vax by adding the ability that the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications as provided by Bonne (see Section I, API shows data third parties have access to).  One of ordinary skill in the art would have recognized the benefit that such functionality would provide users with better insight into how their data is used (see Bonne, Abstract).
The combination of Vax and Bonne does not explicitly state wherein the sensitive information comprises a password of the user.  However, categorizing passwords in this way was well known in the art as evidenced by McClintock.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vax and Bonne by adding the ability that the sensitive information comprises a password of the user as provided by McClintock (column 2, lines 2-11, sensitive information includes passwords).  One of ordinary skill in the art would have recognized the benefit that tracking sensitive data would assist in helping safeguard and protect that data in a distributed environment (see McClintock, column 2, lines 12-18).
Regarding claim 9, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: responsive to transmitting the advisory to the user, determine whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmit a remove notice to the identified secondary associations; and update the generated knowledge base (Vax, column 4, lines 12-14, customer request for deletion of data).
Regarding claim 10, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: store the identified terms and conditions associated with the one or more applications to a memory (Vax, column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 11, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: responsive to generating the knowledge base based on the identified terms and conditions, create an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; store the created application map to a memory; and transmit the created application map to the user (Vax, column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 12, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: responsive to identifying secondary associations to the identified one or more applications, transmit a notification to the user, wherein the notification includes one or more names of the identified secondary associations (Vax, column 5, lines 44-47, name of data source).
Regarding claim 13, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: responsive to determining that sensitive information about the user is not found, identify one or more new applications on the computing device (Vax, column 7, lines 36-39, determines additional data sources).
Regarding claim 14, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media, to: responsive to determining that an indication is not received from the user, identifying, by one or more computer processors, one or more new applications on the computing device (Vax, column 9, lines 28-31, continues to search next data source).
Regarding claim 15, Vax discloses a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: responsive to identifying one or more applications on a computing device, program instructions to identify terms and conditions associated with the one or more applications (column 6, lines 63-67, determines data sources, and column 22, lines 44-51, regulations related to applications); responsive to identifying primary applications utilized by a user, program instructions to generate a knowledge base comprising: the terms and conditions agreed to by the user, associated sensitive information of the user based on the terms and conditions, and news regarding the owners of the applications (column 5, lines 5-21, personal information rules, and column 7, lines 52-57, personal information findings, and paragraph 24, lines 43-50, owner information); program instructions to parse the terms and conditions for key words and phrases that correlate to sensitive information associated to a user, wherein the sensitive information comprises: a social security number, a phone number, a date of birth (paragraph 22, lines 33-43, rules apply to particular personal information attribute, and paragraph 4, lines 24-40, social security number, telephone number, and date of birth); program instructions to identify from a plurality of external data sources with information related to the identified one or more applications, secondary associations of the identified one or more applications (column 15, lines 12-19, connected data sources); responsive to identifying the secondary associations of the identified one or more applications, program instructions to determine whether sensitive information about the user is found in one or more of the identified secondary associations (column 22, lines 65-67, monitors connected data sources for compliance violations); and responsive to determining that sensitive information about the user is found, program instructions to transmit an advisory to the user (column 23, lines 4-21, presents compliance incident reports), wherein the advisory comprises a name of the secondary association (column 23, lines 4-21, data source), what user sensitive information the secondary association has about the user (column 23, lines 4-21, personal information attribute), how the secondary associations uses and stores the acquired user sensitive information (column 23, lines 4-21, action or activity taken with respect to attribute), and whether the secondary association shares the user sensitive information (column 5, lines 44-47, named data source has a type, and column 29, lines 30-39, data source may be fileshare system).
Vax does not explicitly state wherein the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications.  However, managing this type of sharing information for users was well known in the art as evidenced by Bonne.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vax by adding the ability that the news comprises information detailing whether the sensitive information has been shared with one or more secondary applications as provided by Bonne (see Section I, API shows data third parties have access to).  One of ordinary skill in the art would have recognized the benefit that such functionality would provide users with better insight into how their data is used (see Bonne, Abstract).
The combination of Vax and Bonne does not explicitly state wherein the sensitive information comprises a password of the user.  However, categorizing passwords in this way was well known in the art as evidenced by McClintock.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vax and Bonne by adding the ability that the sensitive information comprises a password of the user as provided by McClintock (column 2, lines 2-11, sensitive information includes passwords).  One of ordinary skill in the art would have recognized the benefit that tracking sensitive data would assist in helping safeguard and protect that data in a distributed environment (see McClintock, column 2, lines 12-18).
Regarding claim 16, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to transmitting the advisory to the user, determine whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmit a remove notice to the identified secondary associations; and update the generated knowledge base (Vax, column 4, lines 12-14, customer request for deletion of data).
Regarding claim 17, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: store the identified terms and conditions associated with the one or more applications to a memory (Vax, column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 18, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to generating the knowledge base based on the identified terms and conditions, create an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; store the created application map to a memory; and transmit the created application map to the user (Vax, column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 19, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to identifying secondary associations to the identified one or more applications, transmit a notification to the user, wherein the notification includes one or more names of the identified secondary associations (Vax, column 5, lines 44-47, name of data source).
Regarding claim 20, the combination of Vax, Bonne, and McClintock discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to determining that sensitive information about the user is not found, identify one or more new applications on the computing device (Vax, column 7, lines 36-39, determines additional data sources).




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493